Citation Nr: 0942652	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-26 247A	)	DATE
	)
	)
Received from the Department of Veterans Affairs, 
Veterans Health Administration (VHA), in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical care 
provided by Paul B. Hall Regional Medical Center on 
October 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
February 1956. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA), regional office (RO) in Huntington, West Virginia.  
Jurisdiction over the appeal currently resides with the VHA 
in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that VA payment or reimbursement of 
the costs of the medical care provided by Paul B. Hall 
Regional Medical Center on October 10, 2007, was in an 
emergency situation, that the Veteran received authorization 
prior to receiving the inpatient medical care provided Paul 
B. Hall Regional Medical Center on October 10, 2007, or he or 
anyone acting on his behalf sought post-treatment 
authorization from VA within 72 hours of the medical care 
provided by Paul B. Hall Regional Medical Center on 
October 10, 2007, and authorization was given.  

2.  The preponderance of the competent and credible evidence 
of record does not show that the medical care provided the 
Veteran by Paul B. Hall Regional Medical Center on 
October 10, 2007, was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.

3.  The preponderance of the competent and credible evidence 
of record does not show that the medical care provided the 
Veteran by Paul B. Hall Regional Medical Center on 
October 10, 2007, was for treatment of a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical care 
provided by Paul B. Hall Regional Medical Center on 
October 10, 2007, have not been met.  38 C.F.R. §§ 1725, 1728 
(West 2002); 38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 
5101, 5102, 5103, 55103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 17.120 (2007); 38 C.F.R. §§ 3.102, 3.159, 17.52, 
17.53, 17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 
17.1002, 17.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

Initially, the Board finds that because the current claim is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  

Notwithstanding the above, the Board has reviewed the case 
for purposes of ascertaining that the claimant has had a fair 
opportunity to present argument and evidence in support of 
his claim for reimbursement of medical expenses and concludes 
that he has.  

Specifically, a review of the record on appeal shows that 
there is no issue as to providing an appropriate application 
form or completeness of the application.  Moreover, while a 
review of the record on appeal does not show that the Veteran 
was provided adequate 38 U.S.C.A. § 5103(a) notice, the Board 
finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading September 
2008 statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  Furthermore, the Board finds that there 
can be no prejudice to the Veteran due to a lack of adequate 
38 U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the agency of original jurisdiction has 
obtained and associated with the claim's file all the records 
related to the Veteran's medical care at Paul B. Hall 
Regional Medical Center on October 10, 2007.  The agency of 
original jurisdiction also obtained in March 2008 a medical 
opinion which opinion is adequate to allow the Board to 
adjudicate the claim because it were provided after a review 
of the relevant private medical records found in the claim's 
file.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


The Merits of the Claim

The Veteran claims that he is entitled to payment or 
reimbursement of the costs of the medical care provided by 
Paul B. Hall Regional Medical Center on October 10, 2007, 
because on the day in question his pain was so severe he was 
in fear of his life and he therefore sought treatment at the 
nearest medical facility.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services, VA may contract with a non-VA facility 
in order to provide the required care.  38 U.S.C.A. §§ 1703, 
1710.  Non-VA care may be paid for by VA if VA authorizes the 
care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. 
§§ 17.52, 17.53.  That section provides, in pertinent part, 
that:

[t]he admission of a [V]eteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance.  In the case of an 
emergency which existed at the time of 
admission, an authorization may be deemed 
a prior authorization if an application, 
whether formal or informal, by telephone, 
telegraph or other communication, made by 
the [V]eteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of 
admission . . . (Emphasis added)

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As reported above, the Veteran claims that he is entitled to 
payment or reimbursement of the costs of the medical care 
provided by Paul B. Hall Regional Medical Center on 
October 10, 2007, because on the day in question his pain was 
so severe he was in fear of his life and he therefore sought 
treatment at the nearest medical facility.  In support of 
this claim, the Veteran and his representative provided a 
number of writings to VA in which they reiterated these 
claims. 

However, the Veteran does not claim and the record does not 
show that he received pre-treatment authorization from VA for 
his treatment at Paul B. Hall Regional Medical Center on 
October 10, 2007.  Moreover, the Veteran does not claim and 
the record does not show that he or anyone acting on this 
behalf sought post-treatment authorization from VA within the 
meaning of 38 C.F.R. § 17.54 (i.e., within 72 hours) and, if 
so, authorization was given.  

As to the treatment being for an emergency, treatment records 
from Paul B. Hall Regional Medical Center on October 10, 
2007, document the fact that the Veteran was seen for a burn 
to the upper left leg caused by spilling coffee on himself.  
The diagnosis was infected 3rd degree burn and cellulitis.  
Moreover, while in one treatment record the Veteran claimed 
his pain was 9 out of 10, other records showed his 
characterizing his pain as only 4 out of 10.  Additionally, 
not only are the records devoid of any evidence that the 
Veteran's life was in danger due to the coffee burn, but one 
record showed his condition being characterized as "mild," 
and it was opined by the treating physicians that his 
condition was stable and he could be discharged home.  
Furthermore, a VA healthcare professional opined in March 
2008 that the Veteran's difficulties on October 10, 2007, 
were not an emergency.  This opinion is not contradicted by 
any other medical opinion of record.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

While the Veteran and his representative have claimed 
otherwise, the Board finds that that these opinions are not 
competent and credible because whether or not a medical 
problem is an emergency requires special medical knowledge 
and because providing the opinion cannot be made based on 
symptoms which are observable to the naked eye by a lay 
person.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra.  The Board also finds the March 2008 
VA opinion more competent and credible than the Veteran and 
his representative statements because it was made by a 
healthcare professional.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  

Accordingly, because the record is negative for competent and 
credible evidence that the Veteran was in an emergency 
situation on October 10, 2007, that he received authorized 
prior to receiving the medical care provided by Paul B. Hall 
Regional Medical Center on October 10, 2007, or that the 
claimant or anyone acting on his behalf sought post-treatment 
authorization from VA within 72 hours of his receiving the 
medical care provided by Paul B. Hall Regional Medical Center 
on October 10, 2007, and authorization was given, the Board 
finds that preponderance of the evidence is against the claim 
of entitlement to reimbursement because of prior 
authorizations.  38 C.F.R. §§ 17.52, 17.53, 17.54.  

Therefore, the Veteran may recover the expenses associated 
with such treatment only if he qualifies for payment or 
reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Unauthorized Medical Expenses

Initially, the Board notes that the laws and regulations 
governing reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 changed during the pendency of the appeal.  See 
VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 
2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110.  
However, under both the old and new laws and regulations the 
Veteran, in order to be entitled to payment or reimbursement 
of unauthorized medical expenses incurred at a non-VA 
facility, must satisfy each of three regulatory conditions:  

(a) [The c]are or services . . . were 
rendered . . .
(1) [For a]n adjudicated service-
connected disability[;] 
(2) [For] a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability[;] 
(3) [For a]ny disability of a 
[V]eteran if the [V]eteran has a 
total disability permanent in nature 
resulting from a service-connected 
disability . . . [; or]
(4) [For a]ny illness, injury, or 
dental condition of a [V]eteran who 
- 
(A) is a participant in a vocational 
rehabilitation program (as defined 
in section 3101(9) of this title); 
and
(B) is medically determined to have 
been be in need of care or treatment 
. . .; and

(b) . . . emergency treatment not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused . . .

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (Emphasis added).  
Failure to satisfy any one of the above criteria precludes VA 
from paying or reimbursing unauthorized private medical 
expenses.

With the above laws and regulations in mind, the Board notes 
that the Veteran and his representative allege that the 
treatment the claimant obtained at Paul B. Hall Regional 
Medical Center on October 10, 2007, was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  

However, treatment records from Paul B. Hall Regional Medical 
Center on October 10, 2007, noted that the Veteran was seen 
for the same problem earlier that same day at a VA facility 
and that he did not want to go back to VA for treatment.  
Moreover, as reported above, treatment records from Paul B. 
Hall Regional Medical Center on October 10, 2007, document 
the fact that the Veteran was seen for a burn to the upper 
left leg caused by spilling coffee on himself.  The diagnosis 
was infected 3rd degree burn and cellulitis.  Moreover, while 
one treatment record noted that the Veteran's claim that his 
pain was 9 out of 10, another record showed his 
characterizing his pain as only 4 out of 10.  Additionally, 
not only are the records devoid of any evidence that the 
Veteran's life was in danger due to the coffee burn, but one 
record showed his condition being characterized as "mild" 
and it was opined by the treating physicians that his 
condition was stable and he could be discharged home.  Also 
as reported above, VA healthcare professional opined in March 
2009 that the Veteran's difficulties on October 10, 2007, 
were not an emergency and this opinion is not contradicted by 
any other medical opinion of record.  See Colvin, supra.  

While the Veteran and his representative have claimed 
otherwise, the Board finds that that these opinions are not 
competent and credible because whether or not a medical 
problem is an emergency requires special medical knowledge 
and because providing the opinion cannot be made based on 
symptoms which are observable to the naked eye by a lay 
person.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra.  The Board also finds the March 2008 
VA opinion more competent and credible than the Veteran and 
his representative statements because it was made by a 
healthcare professional.  See Black, supra; Evans, supra.

Accordingly, because the failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing of 
these private medical expenses, the Board finds that the 
preponderance of the evidence is against the claim for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  

Therefore, the Veteran may recover the expenses associated 
with such treatments only if he qualifies for payment or 
reimbursement under the provisions of The Veterans Millennium 
Health Care and Benefits Act.

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed.  
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."  Therefore, it is potentially applicable to the current 
appeal.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active  
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

Moreover, even thought the laws and regulations governing 
reimbursement of medical expenses under the Veterans 
Millennium Health Care and Benefits Act also changed during 
the pendency of the appeal (see VETERANS' MENTAL HEALTH AND 
OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 
10, 2008, 122 Stat 4110), under both the old and new laws and 
regulations the Veteran, in order to be eligible for payment 
or reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, must show that his 
treatment satisfies all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have  reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the  time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Emphasis added).  Failure to satisfy 
any one of the above criteria precludes VA from paying or 
reimbursing unauthorized private medical expenses.

With the above laws and regulations in mind, the Board notes 
that the Veteran and his representative allege, as reported 
above, that the treatment the claimant obtained at Paul B. 
Hall Regional Medical Center on October 10, 2007, was for 
treatment of a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

However, as reported above, a VA healthcare professional in 
March 2008 opined, after a review of the relevant records, 
that his treatment was not obtained in an emergency 
situation.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin, supra.  

With respect to whether a prudent layperson would have 
reasonably expected that a delay in seeking medical attention 
would be hazardous, the Board again notes that treatment 
records from Paul B. Hall Regional Medical Center on 
October 10, 2007, note that the Veteran was seen for the same 
problem earlier that same day at a VA Medical Center and that 
he did not want to go back to VA for treatment.  Moreover, 
the treatment records show the Veteran seeking treatment for 
a painful burn to the left upper leg caused by spilling hot 
coffee on his leg and being diagnosed with an infected 3rd 
degree burn to the left upper leg and cellulitis.  While the 
Veteran characterized his pain on one occasion as 9 out of 
10, on another occasion he rated it as 4 out of 10.  
Moreover, another record showed his condition characterized 
as "mild" and it was opined by the treating physicians that 
his condition was stable and he could be discharged home.  As 
noted above, the Board has found that these medical records 
are of greater probative value that the later statements from 
the Veteran and his representative.  The Board finds that the 
Veteran's assertions that his medical condition was of such 
severity that a prudent person would conclude that a delay in 
medical treatment would pose a hazard to his life or health 
are not supported by the contemporaneous treatment records 
which at no time showed that the coffee burn to his leg was 
life threatening and on one occasion characterized his 
condition as mild.  

Accordingly, because the failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing of 
these medical expenses, the preponderance of the evidence is 
against the claim for payment or reimbursement of 
unauthorized medical expenses under the provisions of The 
Veterans Millennium Health Care and Benefits Act.  See 38 
C.F.R. § 17.1002.

Conclusion

While the Board is sympathetic to the appellant's arguments, 
we are bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  38 
U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing, Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  Indeed, the Supreme Court of the 
United States, in Richmond, went so far as to point out that 
'[i]t is a federal crime, punishable by fine and 
imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress."  Richmond, 110 S. Ct. at 2474.



In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of medical care 
provided by Paul B. Hall Regional Medical Center on 
October 10, 2007, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


